                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

 Ronnie Jerome Jackson, III,                       Civ. No. 16-3831 (JRT/BRT)

                     Plaintiff,

 v.                                                           ORDER

 Jeff Gutzmer, Michelle Smith, Tammy
 Wherley, and Natalie Liesman, in their
 individual capacities; Tom Roy, in his
 official capacity,

                     Defendants.



      Plaintiff filed a motion for a mediated settlement conference. This motion (Doc.

No. 102) is DENIED without prejudice. Plaintiff may renew this motion in the event

Defendants’ pending motion for summary judgment is not granted in its entirety.


 Dated: February 20, 2019.                   s/ Becky R. Thorson
                                             Becky R. Thorson
                                             United States Magistrate Judge
